Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Group I (claims 1-14) and Species A is acknowledged.  Election of Species requirement is hereby withdrawn.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axial flow pump (of claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 13, how is a centrifugal pump also the embodiment of an “axial flow pump”?  What pump provides flow along 1 axis by way of centrifugal?  Figure 2’s centrifugal pump 22 operates as such, but how is that same pump somehow “axial”?  Para 54 of Pub expresses that the axial pump is somehow a “further embodiment” of a centrifugal pump, but how that might be is not explained.  Does it mean that the axial pump has additional (or less) structure than that of Figure 2?  What does the “axis” (claim 14) even relate to in Figure 2?  There are no examples, References of Record do not provide explanation, there is no where to turn.

Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 5, “the fuel metering device” lacks antecedent basis.  Is claim 1 to be interpreted as having such?  Is the dependency on claim 1 in error?
	As to claim 13, what axis does “axial” relate to in any figure?  Is the different embodiment of the “axial flow pump” even in any figure?  How is the axial pump somehow a “further embodiment” of a centrifugal pump, if at all?  Is claim 13 to be somehow interpreted as being directed to Figure 2?  



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morris et al 2018/0149107 teach (Para 76) that fuel density is a function of temperature.
Hodinot et al 20120042657 teaches (Figure 6) simultaneously pumping (via centrifugal pump 112) and measuring density of fuel with a density meter 52.  However, the pump 112 is not part of the meter 52.
WO 97/24596 (listed 1449) teaches (Figure 7) a system for pumping and measuring density of liquid, including: centrifugal pump with impeller; computer 36 to received pressure signals 32, power and signals 26.  The power and pressure signals are employed to determined flow (per Equation 6), and the pressure signals and pressure head are employed to determine density (per Equation 8).  The computer determines both flow and density.  However, WO ‘596’ system does not suggest employing a flow-rate sensing arrangement (line 6, claim 1) that is separate from the computer 34 and pressure sensing arrangement as called for in Applicant’s claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861